DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the amendment filed 11/12/2021.  Claims 1-9 are currently pending in this application.
Terminal Disclaimer
The terminal disclaimer filed on 11/12/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/823,933 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious a control method of controlling an idle stop-and-go (ISG) function of a vehicle provided with a manual transmission including determining whether an ISG function activation condition is satisfied based on a recorded vehicle speed of the vehicle; determining, by the controller, whether a first starting condition in which a shift stage of the manual transmission is a neutral stage is satisfied; determining, by the controller, whether a second starting condition in which the shift stage of the manual transmission is a driving stage is satisfied; and restarting, by the controller, the engine when the first starting condition or the second starting condition is satisfied, in combination with the other method steps required by independent claim 1.
The prior art does not disclose nor render obvious a vehicle implementing an idle stop-and-go (ISG) function and provided with a manual transmission including a memory configured to communicate .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CHRISTEN et al. (US 2014/0088853 A1), being the closest prior art, discloses a system for controlling an idle stop-and-go function of a vehicle with a manual transmission wherein a first restart condition based on the transmission being in gear and a second restart condition based on the transmission being in neutral are utilized (see paragraphs [0045]-[0056] and [0058]-[0072]).  However, the reference fails to disclose the above mentioned limitations that deal with utilizing a recorded vehicle speed in a specific manner in combination with the other control features of the claims. One of ordinary skill in the art would have no rationale, absent hindsight, to modify the prior art to derive the claimed invention since the above mentioned limitations, in combination with the other claim limitations, are considered new and nonobvious improvements over the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN YOUNG whose telephone number is (571)272-4781. The examiner can normally be reached Monday - Friday 10:00 am - 6:00 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Fox can be reached on (571)272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDWIN YOUNG
Primary Examiner
Art Unit 3659

/Edwin A Young/Primary Examiner, Art Unit 3655